 


110 HRES 822 EH: Recognizing the 100th anniversary year of the founding of the Port of Los Angeles.
U.S. House of Representatives
2007-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 822 
In the House of Representatives, U. S.,

December 5, 2007
 
RESOLUTION 
Recognizing the 100th anniversary year of the founding of the Port of Los Angeles. 
 
 
Whereas on December 9, 1907, the Los Angeles City Council approved City Ordinance No. 15621, creating the Board of Harbor Commissioners and officially founding the Port of Los Angeles;  
Whereas the Port of Los Angeles’s earliest history was recorded by Portuguese explorer Juan Rodriguez Cabrillo who named this natural harbor Bahia de los Fumos or Bay of Smokes on October 8, 1542, when he noted that the bay is an excellent harbor and the country is good with many plains and groves of trees;  
Whereas in the 1850s, a spirited entrepreneur named Phineas Banning began the first of a lifetime of ventures that would eventually earn him distinction as the Father of Los Angeles Harbor by leading the evolution of the harbor from a trading center for fur and hides to a hub for more diverse commerce, largely through a freight and passenger transportation business that grew into a shipping firm with 15 stagecoaches and 50 wagons serving five western States;  
Whereas the Los Angeles and San Pedro Railroad began service between San Pedro Bay and Los Angeles in 1869 as a 21-mile stretch of track comprising the first railroad in Southern California and marking the beginning of a new era of development for the harbor region;  
Whereas proposals for new ports in present-day Santa Monica, Marina del Rey, and Redondo Beach began surfacing in the late 1800s until 1897, when a five-man board of engineers, chaired by Rear Admiral John C. Walker, settled the great free-harbor fight by recommending continued port development in San Pedro Bay, resulting in additional improvements to the harbor including the first 8,500-foot section of the Federal breakwater that was completed in 1911, widening and dredging of the Main Channel to accommodate the largest vessels of that era, and completion by the Southern Pacific Railroad of its first major wharf in San Pedro, allowing railcars to efficiently load and unload goods simultaneously;  
Whereas the Port was involved in World War II on a massive scale, with every vessel building operation assisting in the construction, conversion, and repair of vessels for the war effort, and shipbuilding quickly became the Port of Los Angeles's prime economic activity, with California Shipbuilding Corp., Bethlehem Shipbuilding Corp., Consolidated Steel Corp., Todd Shipyards, and other enterprises collectively employing more than 90,000 workers;  
Whereas in August 1958, the HAWAIIAN MERCHANT delivered its first shipment of 20 cargo containers to the Port of Los Angeles, marking the beginning of the containerized cargo revolution in California;  
Whereas the Port was a principal partner of the $2,500,000,000 Alameda Corridor project which opened in April 2002 as a 20-mile rail expressway that reliably and efficiently connects the Port to America’s transcontinental rail system, a project which epitomizes the Port’s involvement in developing robust regional transportation infrastructure solutions by working in partnership with local, regional, and statewide agencies to improve goods movement systems;  
Whereas the Port’s 2004 completion of the nearly 500-acre Pier 400 container complex as the largest single-user container terminal in the world has been acclaimed as an engineering marvel and model of operational efficiency;  
Whereas the Port of Los Angeles has long recognized its responsibility for infrastructure and operational improvements that are supportive of sustainable growth compatible with environmental stewardship, the most recent example being a historic November 2006 action by the Boards of Harbor Commissioners of Los Angeles and Long Beach in approving an aggressive plan to reduce air pollution by nearly 50 percent in 5 years, making the San Pedro Bay Ports Clean Air Action Plan the world’s first program addressing all port-related emission sources to significantly reduce health risks posed by regional air pollution from port-related operations;  
Whereas the Port of Los Angeles is located in San Pedro Bay, California, and is part of the Southern California port complex which handles more than 43 percent of all goods arriving in the United States, impacting over 1,000,000 jobs nationwide;  
Whereas as a premier international gateway, the Port of Los Angeles is the leading container handling port in the United States, with more than 8,500,000 TEU’s (twenty-foot equivalent units) recorded in 2006, thus retaining its stature as the leading United States containerport for the seventh consecutive year;  
Whereas the Port of Los Angeles as part of the San Predro Bay Port Complex has grown 246 percent over the past 11 years, tripling its trade-related jobs, generating $256,000,000,000 in commerce, and producing $28,000,000,000 in tax revenue, and is expected to triple again the amount of cargo handled by 2030;  
Whereas in 2007, under the leadership of Los Angeles Mayor Antonio Villaraigosa, President S. David Freeman and the Board of Harbor Commissioners, and Executive Director Geraldine Knatz, the Port is celebrating its Centennial, commemorating the great strides made in its 100-year tradition of service as an international trade hub and maritime industry leader; and  
Whereas from its tradition of handling fishing, lumber, and hides at the turn of the century to today’s reputation for expeditiously moving a diverse, unprecedented global cargo mix, the Port of Los Angeles now looks toward its next 100 years with a legacy as an undisputed international leader in setting global standards for industry-leading environmental initiatives, terminal efficiency, and sustainable growth: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the 100th anniversary year of the founding of the Port of Los Angeles, which is the Nation’s largest containerport;  
(2)congratulates the Port of Los Angeles for its achievements as a leader throughout its history in implementing modern and innovative transportation and goods movements systems that are compatible with responsible environmental stewardship; and  
(3)wishes the Port of Los Angeles continued success during its next 100 years as it strives to remain the Nation’s largest and most successful conveyor of the Nation’s and the world’s commerce.  
 
Lorraine C. Miller,Clerk.
